           Case 20-03198 Document 90 Filed in TXSB on 05/06/21 Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                               ENTERED
                                                                                                05/06/2021
IN RE:                             §
SANCHEZ ENERGY CORPORATION, et     §                      CASE NO: 19-34508
al,                                §
       Debtors.                    §                      CHAPTER 11
                                   §
OCCIDENTAL PETROLEUM CORP., et al, §
     Plaintiffs,                   §
                                   §
VS.                                §                      ADVERSARY NO. 20-3198
                                   §
SANCHEZ ENERGY CORPORATION, et §
al,                                §
     Defendants.                   §

           ORDER AUTHORIZING REJECTION OF EXECUTORY CONTRACTS


          For the reasons set forth in the Court’s Memorandum Opinion issued on this date, the Court
orders:
   •      Defendants’ rejections of the Springfield OGA, Springfield GGA, and Development
          Agreement are approved.

   •      Plaintiffs retain the real property rights conveyed to them by the Springfield OGA and
          Springfield GGA.

   •      The Development Agreement does not contain covenants running with the land.
           SIGNED 05/06/2021


                                                     ___________________________________
                                                                   Marvin Isgur
                                                          United States Bankruptcy Judge


   •




1/1
